AO 106 (Rev. 04/10) AppiRRia LAGWAQRGA-DB Document 1 Filed 10/28/19 aoc eed, i D

UNITED STATES DISTRICT CourT 9CT 2.8 2088

CLERK, U.S. DISTRICT COURT
for the GASTERN DISTRICT OF CALIFORNIA

oe . . wv q_
Eastern District of California DEPUTY CLERK

 

In the Matter of the Search of

2:19 _SW- 945 _ meme OB
USPS Express Mail Parcel, EJ 092 341 935 US Case No. - a”
addressed to “Justin Moore 1895 Auburn Oak Way

Chico Ca 95928

 

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under

penalty of perjury that J have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

SEE ATTACHMENT A, attached hereto and incorporated by reference.

located in the Eastern District of California , there is now concealed (identify the

person or describe the property to be seized):

 

SEE ATTACHMENT B, attached hereto and incorporated by reference

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
M evidence of a crime;
M contraband, fruits of crime, or other items illegally possessed;
MI property designed for use, intended for use, or used in committing a crime;
(1 aperson to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
21 U.S.C. Section 841(a)(1); Distribution and possession with intent to distribute a controlled substance;
21 U.S.C. Section 843(b); Illegal use of the mails in furtherance of narcotic trafficking; and
21 U.S.C. Section 846 Attempt and conspiracy to commit the foregoing offenses

The application is based on these facts:
SEE AFFIDAVIT, attached hereto and incorporated by reference.

Continued on the attached sheet.
O Delayed notice days (give exact ending date if more than 30

Mitty

Applicant’s signature
Michael Chavez, US Postal Inspector

Printed name and title

__ ) is requested

 

Sworn to before me and signed in my presence.

Date: 10 -AE-19Q _

/ ! Judge’s signature

City and state: Sacramento, California Deborah Barnes, U.S. Magistrate Judge

  

 

 

 
Case 2:19-sw-00945-DB Document1 Filed 10/28/19 Page 2 of 13

Affidavit of Postal Inspector Michael Chavez

I, Michael Chavez, being duly sworn, hereby depose and state:

Purpose

1. This Affidavit is made in support of a search warrant for the following USPS
Express Mail Parcel:

a. USPS Express Mail Parcel, EJ 092 341 935 US addressed to “Justin Moore 1895
Auburn Oak Way Chico Ca 95928” (“THE PARCEL”).

2. THE PARCEL is in the temporary custody of the United States Postal Inspection
Service (“USPIS”) and is described more particularly in Attachment A, which is
attached hereto and fully incorporated herein.

3. Based on the information provided in this affidavit, I believe there is probable cause
to believe that THE PARCEL contains evidence, fruits, proceeds, or
instrumentalities of violations of 21 U.S.C. § 841(a) (1) (distribution, and possession
with intent to distribute, a controlled substance), 21 U.S.C. § 843(b) (illegal use of
the mails in furtherance of narcotic trafficking), and 21 U.S.C. § 846 (attempt and
conspiracy to commit the foregoing offenses). The evidence, fruits, and
instrumentalities to be searched for and seized are more fully described in
Attachment B, which is attached hereto and incorporated fully herein.

Agent Background

4. I have been a Postal Inspector since February of 2006. I am currently assigned to the
Sacramento Domicile, San Francisco Division, of the United States Postal Inspection
Service. My current assignment is to investigate the unlawful transportation of
contraband, including controlled substances and proceeds of the sale of controlled
substances, through the United States Mail.

5. I attended the United States Postal Inspection Service Basic Inspector Training in
Potomac, Maryland. J also completed a forty hour Prohibited Mailings Narcotics
training with the United States Postal Inspection Service. Through my training,
experience, and interaction with other experienced Postal Inspectors, Task Force
Officers, and other drug investigators, I have become familiar with the methods
employed by drug traffickers to smuggle, safeguard, store, transport, and distribute
drugs; to collect and conceal drug-related proceeds; and to communicate with other
participants to accomplish such objectives. I have received specialized training in
narcotics investigation matters including, but not limited to, drug interdiction, drug
detection, and money laundering techniques and schemes.
10.

11.

Case 2:19-sw-00945-DB Document1 Filed 10/28/19 Page 3 of 13

I have participated in investigations targeting individuals and organizations
trafficking heroin, cocaine, marijuana, methamphetamine, and other controlled
substances. During the course of these investigations, I have become familiar with
the manner in which drug traffickers use the mail to conduct their illegal operations.
I have written over 70 search warrants related to parcel interdiction efforts.

I am a “Federal law enforcement officer” within the meaning of Rule 41(a) (2) (C) of
the Federal Rules of Criminal Procedure, that is, a federal law enforcement agent
engaged in enforcing criminal laws and authorized to request a search warrant.

The facts in this Affidavit come from my personal observations, my training and
experience, and information obtained from other agents and witnesses. This
Affidavit is intended to show that there is sufficient probable cause for the requested
warrant and does not set forth all of my knowledge about this matter.

Statement of Probable Cause

Parcel Identification

On October 23, 2019 Sacramento, California U.S. Postal Inspectors conducted a
review of USPS Express Mail parcels at the United States Postal Service (USPS)
Processing and Distribution Center (P&DC) in West Sacramento, CA. THE
PARCEL was identified for further investigation. THE PARCEL, which originated
in Skokie, IL was destined for Chico, CA. Based on my training and experience, I
am aware and I submit the state of California, including the city of Chico, CA, is a
source for illegal narcotics shipments; that the state of IL is a destination for illegal
narcotics shipments from Northern California; and that proceeds from these illegal
narcotic shipments are often mailed back to the state of California.

Law enforcement observed several additional anomalies that their training and
experience have shown are characteristics of parcels containing controlled
substances and/or proceeds of narcotics trafficking. Specifically, the parcel was
heavily taped to include tape over all the seams on THE PARCEL. Based on my
training and experience and the training and experience of other law enforcement
officers with whom I have consulted, I know this tactic is often employed by persons
who use the US Mail to traffic narcotics to mask the odor of narcotics emanating
from THE PARCEL.

Specifically, THE PARCEL was sent via Express Mail with an associated tracking
number. Tracking numbers allow the sender, recipient, or anyone else with the
tracking number to identify the parcel’s location in the mail stream at any point from
mailing to delivery.
12.

13.

14.

15.

16.

17.

B.

Case 2:19-sw-00945-DB Document1 Filed 10/28/19 Page 4 of 13

THE PARCEL did not have the “Signature Required” box checked. Leaving this
box unchecked indicates that the sender wants the package to be delivered regardless
of whether the recipient is home or present at the time of delivery. Based on my
training and experience, this tactic is often employed to prevent law enforcement
from determining the actual identity of the parcel recipient.

THE PARCEL did not have telephone numbers listed for either the sender or the
addressee on the mailing label, which could prevent either party from being
contacted by law enforcement. In my training and experience, this too can be
indicative of illicit activity, as senders and addressees of narcotics or proceeds do not
typically want to provide contact information.

USPS records confirmed the transaction for THE PARCEL was completed in cash.
Based on my training and experience and the training and experience of other law
enforcement officers with whom I have consulted, I know persons who traffic
narcotics/narcotics proceeds through the US Mail often pay in cash to remain
anonymous to law enforcement.

A search of the return address on THE PARCEL, “Jack moore 5044 Lee St Skokie
IL 60077”was conducted using Thomson Reuters CLEAR, an online public and
proprietary records database used by law enforcement and government agencies to
verify names and addresses. That search confirmed this to be a true address in
Shreveport, LA; however, no person named Jack Moore currently associates to this
address or any address is Skokie, IL.

A search for the intended recipient address on THE PARCEL, “Justin Moore 1895
Auburn Oak Way Chico Ca 95928” was also conducted using Thomson Reuters
CLEAR. That search confirmed this to be a true address in Chico, CA; however, no
person named Justin Moore currently associates to this address. Based on my
training and experience and the training and experience of other law enforcement
officers with whom I have consulted, I know persons who traffic narcotics/narcotics
proceeds through the US Mail often provide fictitious names and/or addresses to
remain anonymous to law enforcement.

Narcotic Detection Canine Sniff

On October 23, 2019 Task Force Officer (“TFO”’) James Ross used his narcotic-
detection trained canine named “Drogo” to sniff THE PARCEL. At the time, THE
PARCEL was located at the USPS West Sacramento, CA P&DC. Prior to
conducting the sniff of THE PARCEL, the area where Drogo was to conduct the test
18.

19.

20.

21.

Case 2:19-sw-00945-DB Document1 Filed 10/28/19 Page 5 of 13

was proofed by TFO Ross. Drogo did not give a positive alert to the presence of an
odor of narcotics in the area.

THE PARCEL was then placed among other office equipment and parcels. At
approximately 0840 Hours, TFO Ross and Drogo conducted a search of the area and
Drogo did NOT alert to the presence of a narcotic odor emanating from THE
PARCEL.

TFO James Ross has been a full-time sworn peace officer in the State of California
since 1998 and is employed by the Placer County District Attorney’s Office as a
District Attorney Investigator. TFO Ross has approximately ten years of experience
in investigating drug trafficking organizations responsible for importing and
distributing illegal narcotics throughout the United States. TFO Ross has engaged in
detailed conversations with individuals involved in the importation and distribution of
narcotics in both an undercover capacity and during post-arrest interviews and
debriefs. As a result, TFO Ross is familiar with the tactics used by these organizations
and individuals to conceal narcotics and/or proceeds from the sales of narcotics from
law enforcement. Currently, TFO Ross is assigned to the United States Postal
Inspection Service, Narcotics Enforcement and Criminal Investigations (NECD Task
Force at the Sacramento Domicile of the San Francisco Division. Task Force duties
involve the investigation of the unlawful transportation of contraband, including
controlled substances and drug proceeds, through the United States Mail.

In February, 2019, TFO Ross was assigned Drogo. Drogo is Weimaraner mixed
breed dog selected from a canine rescue organization based in San Diego,
California. Drogo originated in Mexico and his age is estimated to be between
eighteen months and two years. Drogo is a “single purpose” working canine, trained
in the area of narcotic detection under the instruction of Retired Deputy Sheriff John
Riboni of the Los Angeles County Sheriff’s Department. Drogo was selected by Mr.
Riboni. Mr. Riboni has over thirty-five years of experience with Police K9s, is a Post
K9 Certifier, and was formerly a judge with the Western States Police Canine
Association. Drogo and TFO Ross have over 250 hours of specialized training from
Mr. Riboni in the detection of marijuana, cocaine, heroin, and

methamphetamine. Drogo and TFO Ross were initially certified by Mr. Ron
Goodpaster (retired) from the Roseville Police Department, on April 24, 2019 as
being proficient in the detection of narcotic substances in high, low, and buried
locations. Training is ongoing for Drogo and TFO Ross.

Drogo’s alert consists of physical and mental reactions, which include heightened
emotional state, pawing, or a deliberate sit at the area or object he smells the drug
odor coming from. Drogo has successfully completed training exercises where
Case 2:19-sw-00945-DB Document1 Filed 10/28/19 Page 6 of 13

known controlled substances, containers, or paraphernalia were hidden, to include
parcels, the interior and exterior of motor vehicles, and storage lockers. Drogo also
conducts regular proofing exercises to ensure that he does not alert to regular, non-
narcotics-associated odors including, but limited to, food, plastic bags and wrap,
tape, and other items. Proofing is a method used in training to ensure the canine
alerts only to the odors for which it is trained to alert. Drogo has also been proofed
using circulated and non-circulated U.S. currency. Drug proceeds that have been
recently subjected to, or stored with, one of the narcotic substances Drogo is trained
to detect will be grossly contaminated. This odor, in residual form (billionths of a
gram), is present on everyday circulated currency but not in the amount Drogo has
been trained to detect.

22. Drogo has previously alerted on United States Mail parcels. Drogo’s alerts have
cumulatively resulted in the seizure of over $400,000 dollars in U.S. Currency (drug
proceeds).

23. It is the opinion of TFO Ross that the negative dog alert does not rule out the
presence of concealed currency or other material as there are a variety of factors
which can influence a K-9 alert, including, but not limited to, the presence of
masking agents and materials, and or a packaging procedure completed in a location
devoid of controlled substances.

C. Additional Investigation

24, On October 23, 2019, law enforcement contacted the current residents of the sender
address in Skokie, IL via telephone. The adult female confirmed she resided at 5044
Lee Street in Skokie, IL. Further she stated that she nor any person associated to her
residence did not send THE PARCEL nor did they know a person named Jack
Moore.

25, On October 23, 2019, law enforcement traveled to the intended recipient address and
knocked on the door. Movement was detected from inside the residence. However,
nobody answered the door. Law enforcement detected the strong odor of marijuana
emanating from inside the residence. A USPS Form 3849 “Sorry We Missed You
While You Were Out” notice which referenced THE PARCEL by tracking was left
at the residence which directed the occupant to call a designated number. At the
time of this affidavit, no persons have called relative to THE PARCEL,

26. On October 24, 2019, law enforcement again traveled to the intended recipient
address. An adult male and accompanying adult female confirmed they resided at
the residence. The residents claimed to not know Justin Moore and further claimed
D.

27.

Case 2:19-sw-00945-DB Document1 Filed 10/28/19 Page 7 of 13

to not be expecting the parcel. A strong odor of marijuana was again detected
emanating from inside the residence. Additionally, fan noise consistent with a
marijuana grow operation could be heard from the inside the garage.

Methods and Means of Using the United States Mail

Based on my experience, training, and discussions with other law enforcement
officers experienced in drug investigations, I know that certain indicators exist when
persons use the United States Mail to ship controlled substances from one location to
another. Indicators for parcels that contain controlled substances and/or proceeds
from controlled substances include, but are not limited to, the following:

a. Itis common practice for shippers of the controlled substances to use Express
Mail and Priority Mail because the drugs arrive at the destination more quickly
and on a predictable date. Express Mail and Priority Mail, when paired with a
special service such as delivery confirmation, allow traffickers to monitor the
progress of the shipment of controlled substances. Traffickers pay for the benefit
of being able to confirm the delivery of the parcel by checking the Postal Service
Internet website and/or calling the local post office.

b. Packages containing controlled substances or proceeds have, in many instances, a
fictitious return address, incomplete return address, no return address, a return
address that is the same as the addressee address, or a return address that does not
match the place from which the parcel was mailed. These packages are also
sometimes addressed to or from a commercial mail receiving agency (e.g., Mail
Boxes Etc.). A shipper may also mail the parcel containing controlled substances
from an area different from the return address on the parcel because: (1) the return
address is fictitious or (2) the shipper is attempting to conceal the actual location
from which the parcel was mailed. These practices are used by narcotics
traffickers to hide from law enforcement officials the true identity of the persons
shipping and/or receiving the controlled substances or proceeds.

c. Individuals involved in the trafficking of controlled substances through the United
States Mail will send and receive Express or Priority mailings on a more frequent
basis than a normal postal customer. Drug traffickers use Express Mail and
Priority Mail at a higher rate due to their frequent exchanges of controlled
substances and the proceeds from the sale of these controlled substances.

d. In order to conceal the distinctive smell of controlled substances from narcotics
detection dogs, these packages tend to be wrapped excessively in bubble-pack and
wrapping plastic, and are sometimes sealed with the use of tape around all seams.
In addition, the parcels often contain other smaller parcels which are carefully
28.

29.

Case 2:19-sw-00945-DB Document1 Filed 10/28/19 Page 8 of 13

sealed to prevent the escape of odors. Perfumes, coffee, dryer sheets, tobacco, or
other substances with strong odors are also sometimes used to mask the odor of
the controlled substances being shipped. Drug traffickers often use heat/vacuum
sealed plastic bags, and/or re-sealed cans in an attempt to prevent the escape of
orders.

California is typically a source state for drugs, especially marijuana. It is
common for individuals in California to mail parcels containing narcotics to other
states and then receive mail parcels containing cash payments in return.

Based on my training and experience, I know that parcels shipped by drug traffickers

sometimes contain information and documentation related to the sales and
distribution of controlled substances. The documentation can include, but is not
limited to, information and instructions on the breakdown and distribution of the

controlled substances at the destination; information on the use and effects of the
various controlled substances; information about the actual sender; pay/owe sheets;

and information and instructions for ordering future controlled substances.

Drug traffickers who use the United States Mail and other carriers as a means of
distributing controlled substances, paraphernalia, and proceeds, and as a means of
communicating with co-conspirators often include the following in parcels relating
to their trafficking activity, all of which are evidence, fruits, proceeds, and/or
instrumentalities of violations of 21 U.S.C. §§ 841(a)(1), 843(b), and 846:

a.

Controlled substances, including heroin, cocaine, methamphetamine, and
marijuana.

Packaging, baggies, and cutting agents, including items used to conceal the odor
of narcotics, such as perfumes, coffee, dryer sheets, tobacco, or other substances
with a strong odor.

Records reflecting the mailing or receipt of packages through Express Mail,
Priority Mail, Federal Express, UPS or any other common carrier.

United States and foreign currency, securities, precious metals, jewelry, stocks,
bonds, in amounts exceeding $500, including financial records related to the
laundering of illicitly obtained monies and/or other forms of assets, including
United States currency acquired through the sales, trafficking, or distribution of
controlled substances.

Records reflecting or relating to the transporting, ordering, purchasing, and/or
distribution of controlled substances, including but not limited to books, receipts,
Case 2:19-sw-00945-DB Document1 Filed 10/28/19 Page 9 of 13

notes, ledgers, pay and owe sheets, correspondence, records noting price,
quantity, date and/or times when controlled substances were purchased,
possessed, transferred, distributed, sold or concealed.

f. Records reflecting or relating to co-conspirators, including but not limited to
personal notes, correspondence, cables, telegrams, personal address lists, listings
of telephone numbers, and other items reflecting names, addresses, telephone
numbers, communications, and illegal activities of associates and conspirators in
controlled substance trafficking activities. .

g. Indicia or other forms of evidence showing dominion and control, or ownership of
mail parcels, locations, vehicles, storage areas, safes, lock boxes, and/or
containers related to the storage of controlled substances or proceeds.

Conclusion

30. Based on the facts set forth in this Affidavit, I believe there is probable cause that
evidence, fruits, proceeds, or instrumentalities of violations of 21 U.S.C. §§
841(a)(1), 843(b), and 846 are concealed in THE PARCEL. Accordingly, I
respectfully request the issuance of a search warrant authorizing the search of THE
PARCEL (as described in Attachment A), and the seizure of the items described in
Attachment B. .

I swear, under the penalty of perjury, that the foregoing information is true and correct to the
best of my knowledge, information, and belief.

edb

Michael Chavez
United States Postal Inspector

 

Sworn and Subscribed to me on Octoberod 3 , 2019:

JUKS

Hon. Deborah Barnes
United States Magistrate Judge

    
 

Approved as to form:

hss

Assistant U.S. Attorney
Case 2:19-sw-00945-DB Document1 Filed 10/28/19 Page 10 of 13

ATTACHMENT A
Description of the Parcel to be Searched

One Express Mail Parcel bearing tracking number EJ 092 341 935 US measuring approximately
8” x 8” x 8” and weighing approximately 2 pounds 6 ounces. THE PARCEL is addressed to
“Justin Moore 1895 Auburn Oak Way Chico Ca 95928.” The return address on THE PARCEL
is “Jack moore 5044 Lee St Skokie IL 60077.” THE PARCEL bears a postage strip with meter
number R2305P149938-27 in the amount of $52.05 mailed from ZIP Code 60077 on 10/22/19
located on the top right of THE PARCEL. THE PARCEL is currently in my possession in the
Eastern District of California.
Case 2:19-sw-00945-DB Document1 Filed 10/28/19 Page 11 of 13

ATTACHMENT B

List of Items to be Seized

The following items constitute evidence, fruits, proceeds, and instrumentalities of violations of
21 U.S.C. §§ 841 (a) (1), 843(b), and 846.

1,

Controlled substances of any kind, including but not limited to heroin, cocaine,
methamphetamine, and/or marijuana.

Packing, packaging, baggies, and cutting agents, including items used to conceal
the odor of narcotics, such as perfumes, coffee, dryer sheets, tobacco, or other
substances with a strong odor.

Any and all records reflecting the sending or receiving of packages through
Express Mail, Priority Mail, Federal Express, UPS, or any other common carrier.

United States and foreign currency, securities, precious metals, jewelry, stocks,
bonds, in amounts exceeding $500, including any and all financial records to
facilitate the investigation of the laundering of illicitly obtained monies and/or
other forms of assets, including United States currency acquired through the sales,
trafficking, or distribution of controlled substances.

Records reflecting or relating to the transporting, ordering, purchasing, and/or
distribution of controlled substances, including but not limited to books, receipts,
notes, ledgers, pay and owe sheets, correspondence, records noting price,
quantity, date and/or times when controlled substances were purchased,
possessed, transferred, distributed, sold or concealed.

Records reflecting or relating to co-conspirators, including but not limited to
personal notes, correspondence, cables, telegrams, personal address lists, listings
of telephone numbers, and other items reflecting names, addresses, telephone
numbers, communications, and illegal activities of associates and conspirators in
controlled substance trafficking activities.

Indicia or other forms of evidence showing dominion and control, or ownership of
mail parcels, locations, vehicles, storage areas, safes, lock boxes, and/or
containers related to the storage of controlled substances or proceeds.

10
Case 2:19-sw-00945-DB Document1 Filed 10/28/19 Page 12 of 13

AQ 93 (Rev. 11/13) Search and Seizure Warrant

 

 

UNITED STATES DISTRICT COURT
for the

Eastern District of California

In the Matter of the Search of 2 ~ g l b _ . DB -
come 9 oW ak atime
USPS Express Mail Parcel, EJ 092 341 935 US addressed to ,
“Justin Moore 1895 Auburn Oak Way Chico Ca 95928

 

SEARCH AND SEIZURE WARRANT

To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the __ Eastern District of | California
(identify the person or describe the property to be searched and give its location):

SEE ATTACHMENT A, attached hereto and incorporated by reference.

I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):

SEE ATTACHMENT B, attached hereto and incorporated by reference.

YOU ARE COMMANDED to execute this warrant on or before = = November 8,2019 = (not to exceed 14 days)
MJ in the daytime 6:00 a.m. to 10:00 p.m. D0 at any time in the day or night because good cause has been established.

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to: any authorized U.S. Magistrate Judge in the Eastern
: District of California.

C1 Pursuant to 18 U.S.C. § 3103a(b), | find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)

Ol for days (not to exceed 30) LV until, the facts justifying, the later specific date of

  

Date and time issued: {O- ras -1 f 2 oe f.
{20 cm / (

City and state: Sacramento, California, __...... Deborah Barnes, U.S. Magistrate Judge
Printed name and title

~ Judge's signature’
Case 2:19-sw-00945-DB Document1 Filed 10/28/19 Page 13 of 13

AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2) (modified)

 

Return

 

Case No.:

Date and time warrant executed:

Copy of warrant and inventory left with:

 

 

Inventory made in the presence of :

 

 

Inventory of the property taken and name of any person(s) seized:

 

Certification

 

 

I swear that this inventory is a true and detailed account of the person or property taken by me on the warrant.

 

Subscribed, sworn to, and returned before me this date.

 

Signature of Judge

 

Date

 

 
